People v Smith (2022 NY Slip Op 07081)





People v Smith


2022 NY Slip Op 07081


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
WILLIAM G. FORD
JANICE A. TAYLOR, JJ.


2020-00619
 (Ind. No. 2253/17)

[*1]The People of the State of New York, respondent,
vKenneth Smith, appellant.


Stacy E. Albin-Leone, Long Beach, NY, for appellant.
Raymond A. Tierney, District Attorney, Riverhead, NY (Rosalind C. Gray and Marion Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (John B. Collins, J.), rendered January 6, 2020, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant, by his plea of guilty, forfeited his right to challenge the geographical jurisdiction of Suffolk County to prosecute the charged offense (see People v Armstead, 122 AD3d 640, 641; People v De Alvarez, 59 AD3d 732; People v Pickens, 256 AD2d 425).
DILLON, J.P., CHRISTOPHER, FORD and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court